         Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                             :
TILMAN DUNBAR, JR., et al.
                                             :

     v.                                      :    Civil Action No. DKC 20-0738

                                             :
MONTGOMERY COUNTY, MARYLAND,
et al.                                       :

                                 MEMORANDUM OPINION

     Presently pending in this civil rights action are motions to

dismiss     filed    by     (1)     Kaiser        Permanente       Insurance      Company

(“KPIC”)(ECF       No.     4),     and     (2)    Corporal       Ryan    Biedlingmaier,

Montgomery     County      Police        Department    (“MCPD”),        and   Montgomery

County,     Maryland       (“the    County”),1        collectively       (“the    County

Defendants”) (ECF No. 22).               Also pending is Plaintiffs’ motion for

leave to amend the complaint. (ECF No. 23).                      The issues have been

briefed,     and    the    court     now    rules,     no    hearing      being   deemed

necessary.         Local    Rule     105.6.        For     the    following      reasons,

Plaintiffs’     motion      for    leave     to    amend    will    be    granted,   and

Defendants’ motions to dismiss will be denied as moot.                        Defendants

may file renewed motions to dismiss or responsive pleadings.




     1 While the County is named as a defendant in the caption of
the original and the amended complaints, neither complaint alleges
any facts against the County within the body.
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 2 of 13



I.   Background

     Plaintiff, Tilman Dunbar Jr., is an attorney who resides in

Virginia with his wife, Bindu M. Dunbar.              Kaiser Permanente has

been Mr. and Mrs. Dunbar’s health insurance provider for the last

25 years.        Mr. Dunbar shares a nearly identical name with his

nephew, Tilman Dunbar, who did work for Kaiser Permanente as an

independent contractor.       Mr. Dunbar’s nephew, along with two other

Kaiser workers, are alleged to have stolen computers from Kaiser

Permanente’s technology warehouse in Silver Spring, Maryland on

multiple    occasions.       The   multiple     incidences   of   thefts   were

captured    on    Kaiser’s   security   cameras.       A   Kaiser    supervisor

reviewed the security footage and observed Mr. Dunbar’s nephew

loading the stolen computers into a moving truck.                   Kaiser then

contacted MCPD to investigate/prosecute the thefts and mistakenly

provided them with Plaintiff Dunbar’s HIPAA information instead of

his nephew’s information.          Corporal Biedlingmaier used the HIPAA

information to procure a search warrant, which resulted in the

arrest of Mr. and Mrs. Dunbar arrest outside their family home on

the morning of January 25, 2017.

     On January 24, 2020, Plaintiffs filed suit against KPIC,

Corporal Biedlingmaier, MCPD, and the County in the Circuit Court

for Montgomery County, Maryland.            (ECF No. 3).   County Defendants,

with the consent of KPIC, then removed the suit to the United

States District Court for the District of Maryland on March 19,

                                        2
        Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 3 of 13



2020.    (ECF No. 1).    That same day, KPIC filed a motion to dismiss

the complaint, or in the alternative, for summary judgment.                 (ECF

No. 4).    County Defendants also moved to dismiss on June 6, 2020.

(ECF No. 22).     On June 22, 2020, Plaintiffs simultaneously opposed

the County Defendants’ motion to dismiss (ECF No. 24), and filed

a motion for leave to file a first amended complaint.                (ECF No.

23).    KPIC opposed Plaintiffs’ motion for leave to amend and moved

to strike the amended complaint.          (ECF No. 26).    County Defendants

also opposed the motion for leave to amend.               (ECF No. 27).     The

proposed amended complaint (ECF No. 23-2) adds two additional

defendants,    Kaiser   Foundation    Health    Plan,     Inc.   (“KFHP”)   and

Kaiser Foundation Health Plan of The Mid-Atlantic States, Inc.

(“KFHPMAS”), and makes changes to the factual allegations.

II.    Motion for Leave to Amend

       Fed.R.Civ.P. 15(a)(2) provides that: “The court should freely

give leave when justice so requires.”

            In the absence of any apparent or declared
            reason—such as undue delay, bad faith or
            dilatory motive on the part of the movant,
            repeated failure to cure deficiencies by
            amendments    previously    allowed,   undue
            prejudice to the opposing party by virtue of
            allowance of the amendment, futility of
            amendment, etc.—the leave sought should, as
            the rules require, be “freely given.”

Forman v. Davis, 371 U.S. 178, 182 (1962).                “Where a proposed

amendment is made beyond the statute of limitations and it would

not relate back to the original complaint, such an amendment would

                                      3
         Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 4 of 13



be futile.”       Hesed-El v. Doe, No. 1:19 CV 285 MR WCM, 2020 WL

5996428, at *3 (W.D.N.C. Oct. 9, 2020).

III. Discussion

     Here, Plaintiffs’ motion for leave to amend was filed on June

22, 2020.      The investigation leading to Plaintiffs’ arrests and

the arrests themselves occurred in January 2017. Thus, the statute

of limitations has run regardless of whether it is Virginia’s two

year or Maryland’s three-year statute of limitations that is

ultimately applied.2       Thus, the court must satisfy itself that the

proposed amendment to add new parties “relates back” to the

original complaint under Fed.R.Civ.P. 15(c)(1)(C) in order to find

that such amendment would not be futile and may properly be

granted.

     A.      Relation Back under Fed.R.Civ.P. 15(c)(1)(C)

     When a plaintiff files an amended complaint and, as here, the

amendment seeks to add a new party under Rule 15(c), three elements

must be satisfied:

             First, the claim must involve the same
             transaction or occurrence.   Second, the new
             party must have notice of the action within
             the period provided by Rule 4(m) for service
             of the summons and complaint such that the


     2 The parties dispute the applicable statute of limitations,
because, while Plaintiffs’ arrests occurred in Virginia, the
underlying investigation and criminal charges filed against Mr.
Dunbar occurred in Maryland.    Plaintiffs argue that Maryland’s
statute of limitations should apply (ECF No. 24-1, at 5), while
County Defendants argue Virginia’s statute of limitations should
apply. (ECF No. 27, at 1-3).
                                       4
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 5 of 13



           party will not be prejudiced in maintaining a
           defense on the merits. Third, the new party
           must have known or should have known that, but
           for a mistake in identity, the action would
           have been brought against him.

Benn v. Seventh-Day Adventist Church, 304 F.Supp.2d 716, 724 (D.Md

2004); see also Goodman v. Praxair, Inc., 494 F.3d 458, 467 (4th

Cir. 2007); Fed.R.Civ.P. 15(c)(1)(C).          It is undisputed that the

first element of the relation-back test is satisfied here. The

claims asserted in the amended complaint clearly involve the same

transactions that formed the basis of the claims in Plaintiffs’

original   complaint:   the   provision   of    Mr.   Dunbar’s   personally

identifying HIPAA information to MCPD and Plaintiffs’ subsequent

arrest/detention.    Thus, the key questions are whether the second

and third elements of the relation-back test, as set out in Rule

15(c)(1)(C)(i) and Rule 15(c)(1)(C)(ii), are met.

     1.    Fed.R.Civ.P. 15(c)(1)(C)(i)

     “Rule 15(c)(1)(C)(i) simply requires that the prospective

defendant has received sufficient ‘notice of the action’ within

the Rule 4(m) period that he will not be prejudiced in defending

the case on the merits.”      Krupski v. Costa Crociere S. p. A., 560

U.S. 538, 554 (2010).    “Notice for the purposes of [Rule 4(m)] can

be either actual or constructive.”        Girau v. Europower, Inc., 317

F.R.D. 414, 421 (S.D.N.Y. 2016) (citing Hahn v. Office & Prof'l

Emps. Int'l Union, AFL–CIO, 107 F.Supp.3d 379, 384 (S.D.N.Y. 2015).




                                    5
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 6 of 13



     In arguing that the notice requirement is met, Plaintiffs

rely on the “identity of interest principle.”                 This principle

“provides    that   added   parties       are   deemed   to   have   received

constructive notice where the original and added parties are ‘so

closely related in business or other activities that it is fair to

presume the added parties learned of the institution of the action

shortly after it was commenced.’”               Benn, 304 F.Supp.2d, 725

(quoting Hernandez Jimenez v. Calero Toledo, 604 F.2d 99, 102–03

(1st Cir. 1979)).

            When a plaintiff initially names the wrong
            corporate entity and then amends to name the
            correct entity after the Rule 4(m) notice
            period has run, the Court must determine
            whether there is an identity of interests for
            the amendment to relate back. See Goodman v.
            Praxair, Inc., 494 F.3d 458, 471 (4th Cir.
            2007).   There is an identity of interests
            among “a group of closely related and
            functioning      business     entities     or
            corporations,” such that “when a plaintiff
            alleges a comprehensible claim against one of
            [them], the other entities in that group,
            barring a contrary showing, will be charged
            with knowledge under Rule 15[] of the entity
            properly answerable to the claim.” Wilkins v.
            Montgomery, 751 F.3d 214, 225 (4th Cir. 2014)
            (quoting Goodman, 494 F.3d at 475). In
            Wilkins, the Fourth Circuit noted it found an
            identity of interests in Goodman, where “the
            business entities in question were a parent
            and   subsidiary   corporation,   which  were
            represented by the same lawyers.”

Czach v. Intercont’l Hotels Grp. Res., LLC, No. DLB-20-125, 2020

WL 6150961, at *9 (D.Md. Oct. 20, 2020).



                                      6
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 7 of 13



           Although the relationship needed to satisfy
           the identity-of-interest test varies somewhat
           depending on the underlying facts, some
           general observations may be made. An identity
           of interest has been found between a parent
           and a wholly owned subsidiary, as well as
           between related corporations whose officers,
           directors, or shareholders are substantially
           identical and who may have similar names or
           conduct their business from the same offices.
           Identity of interest also has been found
           between past and present forms of the same
           enterprise.

6A Wright & Miller, Fed. Prac. & Proc. Civ. § 1499 (3d ed.).

“[W]hen relation back is required to satisfy the statute of

limitations, the burden is on the plaintiff to prove that Rule

15(c) is satisfied.”      McCray v. Hous. Auth. of Balt. City, No.

RDB-18-2271, 2019 WL 4120750, at *7 (D.Md. Aug. 29, 2019) (quoting

Covey v. Assessor of Ohio Cty., 666 F.App’x 245, 248 (4th Cir.

2016)).

     Plaintiffs argue that KPIC shares an identity of interest

with the entities to be added, KFHP and KFHPMAS, for several

reasons.    First, KFHP is the parent company of both KPIC and

KFHPMAS.   Plaintiffs attach an organizational chart dated December

31, 2019 which lists both KPIC and KFHPMAS as “subsidiaries and

affiliated corporations” of parent KFHP.         (ECF No. 23-6, at 3).

Plaintiffs analogize to Goodman where the Fourth Circuit held that

an added corporate defendant had constructive notice of a lawsuit

when it was an affiliate of the originally named defendant and

both entities were represented by the same lawyers.          See id., at

                                    7
            Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 8 of 13



458.        Here, there is no indication, at least at this time, that

KPIC        and   KFHP/KFHPMAS   are   represented    by   the   same   counsel.

Plaintiffs point out, however, that KPIC and KFHP/KFHPMAS share

the same agent for service of process: CSC-Lawyers Incorporating

Service.          (ECF No. 23-1, at 6).       Thus, Plaintiffs contend that

KFHP and KFHPMAS received actual and constructive notice of this

suit.

        Second, Plaintiffs argue that the entities share an identity

of interest because KPIC and KFHP “employed dual employees who

performed almost identical functions for Kaiser.”                 (Id., at 5).

Plaintiffs attach 2019 Annual Statements filed by KPIC and KFHPMAS

with the Maryland Insurance Administration (ECF No. 23-6, at 1-

2), showing that while the entities operate out of two different

physical locations, they nonetheless share at least five corporate

officers in common.3

        Third, Plaintiffs argue that “Kaiser holds itself out to the

public . . . as one corporate entity” and that the entities

interests are “so intertwined that all three corporate entities


        3
       Kimberly K. Horn serves as Regional President of KFHPMAS
and Director of KPIC. Arthur Milton Southam serves as Executive
Vice President of Health Plan Operations for KFHPMAS and Senior
Vice President of KPIC. Hone-Sze Andrew Yu serves as Assistant
Secretary of both KFHPMAS and KPIC. Likewise, Thomas Ralph Meier
serves as Senior Vice President and Treasurer of both KFHPMAS and
KPIC, and Mark Steven Zemmelman serves as Senior Vice President,
General Counsel, and Secretary to KFHMPAS and as Senior Vice
President and Secretary to KPIC. (See generally ECF No. 23-6, at
1-2).
                                          8
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 9 of 13



are generally known and marketed simply as Kaiser or Kaiser

Permanente.”     They emphasize that “Kaiser Permanente” and the

Kaiser Permanente logo are “used indiscriminately in almost every

jurisdiction where the services of KFHP and its subsidiaries,

including . . . KPIC . . . operate.”             Further, Plaintiffs state

that when Defendant Biedlingmaier interviewed Kaiser’s agent about

the alleged thefts, that agent “made no legal distinction about

its legal identity and status.”          (ECF No. 23-1, at 2,5,7).

     Given     that    the   entities    are   structured     as   parent   and

subsidiary corporations, share multiple corporate officers in

common, share a resident agent for service of process, and do not

distinguish    among    themselves      in   their   public   discourse,    the

entities appear to be “closely related and functioning business

entities.”    (See Goodman, 494 F.3d at 475).          Taken together, this

collective information shows that an identity of interests exists

between KPIC, KFHP, and KFHPMAS.               Thus, KPIC’s notice of the

lawsuit within the Rule 4(m) period can be imputed to KFHP and

KFHPMAS in satisfaction of Rule 15(c)(1)(C)(i).

     2.      Fed.R.Civ.P. 15(c)(1)(C)(ii)

     To comply with Rule 15(c)(1)(C)(ii), Plaintiffs must show

that KFHP and KFHPMAS knew or should have known that the action

would have been brought against them but for a mistake by the

Plaintiffs concerning the “proper party’s identity.”               The Supreme

Court explained in Costa Crociere S.p.A., 560 U.S. at 548, that

                                        9
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 10 of 13



the requirements of this subsection hinge not on the plaintiff’s

knowledge, but on whether the prospective defendant “knew or should

have known that it would have been named as a defendant but for an

error” by the plaintiff. If the prospective defendant “understood,

or . . . should have understood, that [it] escaped suit during the

limitations period only because the plaintiff misunderstood a

crucial fact about [its] identity,” then Rule 15(c)(1)(C)(ii) is

satisfied.      (Id., at 550).       But if “the original complaint and the

plaintiff’s conduct compel the conclusion that the failure to name

the prospective defendant in the original complaint was the result

of a fully informed decision as opposed to a mistake concerning

the   proper     defendant’s        identity,       the   requirements       of   Rule

15(c)(1)(C)(ii) are not met.” (Id., at 552).

      Here, it would be unreasonable to conclude that Plaintiffs’

naming   of    KPIC   instead    of    KFHP    and    KFHPMAS     in   the   original

complaint was the result of a fully informed decision rather than

a mere mistake.       KPIC all but admits as much in its brief.                   (ECF

No. 26, at 4) (“Why the Plaintiffs chose to sue an insurance

company,      KPIC,   with   whom     they    had    no   prior   relationship      or

interaction with at any time[,] is baffling.”).                   KPIC argues that

Plaintiffs’ choice must have been deliberate because KFPHMAS’s

identity “has always been known and available to the Plaintiffs.”

For this, KPIC points to medical records submitted by Plaintiffs

that include reference to KFHPMAS.                    Such records themselves,

                                         10
      Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 11 of 13



however, reflect that KFHPMAS does not consistently or clearly

identify itself by this name.                Rather, where the record does

reference KFHPMAS,4 the same document also contains reference to

“Kaiser Permanente Springfield.”             (ECF No. 17-2, at 1,2).     Other

documents submitted do not name KFHPMAS specifically, at all, but

refer only to a general “Kaiser Permanente.”              (Id., at 1-5).     It

is   clear    that   Plaintiffs   had    difficulty      navigating    Kaiser’s

corporate structure and misunderstood the relationship between

KPIC, KFHP, and KFHPMAS.        Though not artful, such a mistake is not

wholly unreasonable. Thus, this is not an instance in which “there

[wa]s no reason for [the prospective defendants] to believe that

plaintiff[s] did anything other than make a deliberate choice

between potential defendants.”               Benn v. Seventh-Day Adventist

Church,      304   F.Supp.2d,   716,    726    (2004).     Accordingly,     the

requirements of Rule 15(c)(1)(C)(ii) are met.

      Finally, it must be determined whether granting leave to amend

would unduly prejudice KPIC, the party opposing the addition of

KFPH and KFHPMAS.       See Fed.R.Civ.P. 15(a)(2).         Given that KPIC’s

entire argument for dismissal is that it is the wrong party, it

cannot credibly argue that granting leave to amend to add the

proper parties would result in undue prejudice to it.                 Moreover,

there is no showing of bad faith or dilatory motive by Plaintiffs.


      4The reference itself is in a somewhat obscure location in
the corner of the document’s letterhead.
                                        11
        Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 12 of 13



Accordingly, Plaintiffs’ motion for leave to amend will be granted

in its entirety.

      The filing of the amended complaint, which supersedes the

original, moots the pending motions to dismiss.              While some of

Defendants’ arguments for dismissal may again be germane to the

amended complaint, others will likely change, or disappear.

IV.   Motion to Strike

      KPIC moves to strike the portion of Plaintiffs’ amended

complaint adding a new cause of action against it for negligence.

(ECF No. 26).       Pursuant to Rule 12(f), a “court may order stricken

from any pleading any insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.”                Fed.R.Civ.P.

12(f).      KPIC states that the amended claim is not factually

supported and that “the only purpose for [such] proposed amendments

would     be   to    add   immaterial,     impertinent,   scandalous,     and

prejudicial allegations against Kaiser.”            KPIC’s arguments that

the new allegations are unsupported are best resolved at the motion

to dismiss stage.      Accordingly, KPIC’s motion to strike is denied.

V.    Conclusion

      For the foregoing reasons, Plaintiffs' motion for leave to

amend (ECF No. 23) is GRANTED without prejudice to Defendants’

ability to assert arguments raised in opposition to that motion in

renewed motions to dismiss, Defendants’ motions to dismiss (ECF

Nos. 4 & 22), are denied as moot, Defendant KPIC’s motion to strike

                                      12
     Case 8:20-cv-00738-DKC Document 28 Filed 12/11/20 Page 13 of 13



Plaintiffs’ amended complaint (ECF No. 26) is denied, and the Clerk

will be directed to file the Proposed Amended Complaint.         (ECF No.

23-2).   A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   13
